20-2134
     Omoju v. Garland
                                                                                   BIA
                                                                           A206 270 102
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   ADENIKE BOLA OMOJU,
15            Petitioner,
16
17                      v.                                       20-2134
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Raymond Lo, Esq., Jersey City,
25                                      NJ.
26
27   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
28                                      Attorney General; John S. Hogan,
29                                      Assistant Director; Kiley Kane,
30                                      Senior Litigation Counsel, Office
31                                      of Immigration Litigation, United
32                                      States Department of Justice,
33                                      Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Adenike Bola Omoju, a native and citizen of

 6   Nigeria, seeks review of a June 11, 2020, decision of the BIA

 7   denying her second motion to reconsider and reopen.     In re

 8   Adenike Bola Omoju, No. A 206 270 102 (B.I.A. June 11, 2020).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history.

11       We review the BIA’s denial of a motion to reopen or

12   reconsider for abuse of discretion.     See Jian Hui Shao v.

13   Mukasey, 546 F.3d 138, 168–69 (2d Cir. 2008); Jin Ming Liu v.

14   Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).      “An abuse of

15   discretion may be found . . . where the Board’s decision

16   provides no rational explanation, inexplicably departs from

17   established policies, is devoid of any reasoning, or contains

18   only summary or conclusory statements; that is to say, where

19   the Board has acted in an arbitrary or capricious manner.”   Ke

20   Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.

21   2001) (internal citations omitted).   An abuse of discretion
                                   2
1    may be found if the BIA “has misunderstood or misapplied the

2    governing law.”    Abu Hasirah v. Dep’t of Homeland Sec., 478

3    F.3d 474, 477 (2d Cir. 2007).         The agency did not abuse its

4    discretion in denying Omoju’s second motion to reconsider and

5    reopen.

6         I.    Motion to Reconsider

7         A motion to reconsider “shall specify the errors of law

8    or fact in the previous order and shall be supported by

9    pertinent authority.”      8 U.S.C. § 1229a(c)(6)(C); see also

10   8 C.F.R.   § 1003.2(b)(1).       “A   motion   to    reconsider is   a

11   request that the Board reexamine its decision in light of

12   additional legal arguments, a change of law, or perhaps an

13   argument or aspect of the case which was overlooked . . .

14   .”   Matter of Cerna, 20 I. & N. Dec. 399, 402 n.2 (B.I.A.

15   1991) (quotation marks omitted).       A motion to reconsider asks

16   the BIA to “take[] itself back in time and look[] at the case

17   . . . as it existed at the time of the original decision.”           Ke

18   Zhen Zhao, 265 F.3d at 90.       A motion to reconsider is not a

19   vehicle to raise arguments that could have been presented

20   earlier.   See In re O-S-G-, 24 I. & N. Dec. 56, 59–60 (B.I.A.

21   2006).     An   “alien   may   file   one   motion   to   reconsider,”
                                       3
 1   8 U.S.C. § 1229a(c)(6)(A), and “may not seek reconsideration

2    of a decision denying a previous motion to reconsider,”

3    8 C.F.R. § 1003.2(b)(2).

4        The BIA did not abuse its discretion by denying Omoju’s

5    second motion to reconsider.         The motion was number barred

6    and improperly sought reconsideration of an order denying

7    reconsideration.       See 8 U.S.C. § 1229a(c)(6)(A); 8 C.F.R.

8    § 1003.2(b)(2).       Further, Omoju did not specify errors of

9    fact or law in the BIA’s dismissal of her appeal, but instead

10   repeated the ineffective assistance arguments raised in the

11   prior   motion   to    reconsider.      Because   that   ineffective

12   assistance claim was not raised on direct appeal, it was not

13   a proper ground for reconsideration.         See In re O-S-G-, 24

14   I. & N. Dec. at 59–60.

15       To the extent Omoju moved for reconsideration of the

16   BIA’s denial of her first motion to reopen, she did not

17   identify error in the BIA’s denial of that motion.          The BIA

18   denied the first request to reopen because the evidence

19   supporting the ineffective assistance claim could have been

20   presented on direct appeal.          Omoju’s second motion did not

21   address that ruling other than to say she did not think that
                                      4
1    the complaint she filed against her attorney would impact her

2    appeal.    She did not dispute that she could have presented

3    the issue on direct appeal.

4        II. Motion to Reopen

5        An alien may file one motion to reopen, and it “shall

6    state the new facts that will be proven at a hearing to be

7    held if the motion is granted, and shall be supported by

8    affidavits       or     other     evidentiary     material.”         8 U.S.C.

 9   § 1229a(c)(7)(B); see also 8 C.F.R. § 1003.2(c)(1), (2).                    “A

10   motion to reopen . . . shall not be granted . . . unless the

11   evidence    sought      to   be    offered   is   material     and   was   not

12   available and could not have been discovered or presented at

13   the former hearing.”            8 C.F.R. § 1003.2(c)(1).

14       The BIA denied Omoju’s second motion to reopen because

15   she did not show that the new evidence she offered—her

16   brother’s affidavit and identity documents—was previously

17   unavailable or that it would alter the outcome of her case.

18   The BIA did not abuse its discretion because Omoju did not

19   explain    why    her    brother’s    documents     were   not   previously

20   available or why it took her six years from her merits hearing

21   to obtain them given she was in regular contact with him.
                                            5
1    She did not show how this corroboration would have changed

2    the outcome because the agency determined that she failed to

3    establish past persecution or a nexus to a protected ground

4    and her brother’s affidavit did not mention any protected

5    ground.

6        For the foregoing reasons, the petition for review is

7    DENIED.   All pending motions and applications are DENIED and

8    stays VACATED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe,
11                               Clerk of Court




                                   6